Memorandum. Judgment of conviction affirmed.
■Since the owner of the stolen vehicle involved herein, on the day after defendant’s arrest, executed a supporting deposition (attached to the information) wherein he swore that he had not given defendant permission to operate his vehicle, it is unnecessary for us to determine whether a certified copy of a Police Department teletyped report of stolen vehicles, standing alone, was sufficient under ¡CPL 100.40 and 100.15 (subd. 3) as non-hearsay evidence of a lack of the owner’s consent. However, we note that, in our opinion, while the teletyped report is a record made in the regular course of the department’s business and may be admissible as proof that a vehicle was reported stolen, it does not provide proof that the owner did not give consent to this defendant (cf. People v. Fields, People v. Shipp [defendant herein] and People v. Hudson, 74 Misc 2d 109).
Coheur — Hogan, P, J., Olickman and McCullough, JJ.